Citation Nr: 1818659	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-43 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1971 to May 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   


FINDING OF FACT

In March 2018, the Board received the Veteran's request to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In a March 2018 statement, the Veteran withdrew the appeal.  Accordingly, the Board does not have jurisdiction to review the appellate claim, and the appeal is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


